Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-17, and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 9, and 13, the combination of limitations involving, receiving at a user equipment (UE) first downlink control informations (DCIs) associated with first downlink transmissions belonging to a first hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback group, each of the first DCIs including a first field for carrying a first group indicator (GI) corresponding to the first HARQ- ACK feedback group, one of the first DCIs including a second field for indicating whether one or more second HARQ-ACK feedback groups are to be acknowledged over a HARQ-ACK transmission opportunity (TxOP) in addition to the first HARQ-ACK feedback group, among other claim limitations, are non-obvious over the prior art. 
The closest prior art of record Karaki et al. (US 20210075556 A1) teaches DCI including a new feedback indicator (NFI) as HARQ scheduling indication and when NFI is not toggled, it indicates previous scheduled acknowledgement not received, but Karaki does not teach DCI including GI, and therefore the claims are allowable over the prior art.


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416